DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below:

As per claim 16, please replace the limitation: 

“An AMOLED display panel, comprising an array substrate and a driving circuit board for implementing the steps of claim 3.” 

with:

“An AMOLED display panel, comprising an array substrate and a driving circuit board for implementing the steps of claim 1.”

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Allowable Subject Matter

Claims 1, 2, 4, 6-12, 15-18 and 20-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular: “wherein obtaining the sensing voltage value of the driving transistor in each of the pixel units in the AMOLED display screen comprises: writing fixed pixel data into the driving transistors in the pixel units, respectively; and obtaining a first sensing voltage value of each of the driving transistors when the driving transistor operates in a saturation state, and wherein determining a compensation parameter for pixel data for each of the pixel units based on the sensing voltage values in the first and second states comprises: respectively substituting the fixed pixel data and the first sensing voltage value, the fixed pixel data and the second sensing voltage value, and the dynamic pixel data and the second sensing voltage value into a current formula of the driving transistor to obtain a compensation equation set; two unknown quantities comprising an actual threshold voltage and a current coefficient of the driving transistor are included in the compensation equation set; and determining the actual threshold voltage and the current coefficient based on the compensation equation set, wherein the compensation parameter includes the actual threshold voltage and the current coefficient.”

claim 10, none of the cited prior art seems to anticipate or be an obvious combination of the claimed limitations, in particular: “wherein the first sensing voltage value obtaining circuit is further configured to write fixed pixel data into the driving transistors in the pixel units, respectively; and obtain a first sensing voltage value of each of the driving transistors when the driving transistor operates in a saturation state, and wherein the compensation parameter determining circuit is further configured to respectively substitute the fixed pixel data and the first sensing voltage value, the fixed pixel data and the second sensing voltage value, and the dynamic pixel data and the second sensing voltage value into a current formula of the driving transistor to obtain a compensation equation set; two unknown quantities comprising an actual threshold voltage and a current coefficient of the driving transistor are included in the compensation equation set; and to determine the actual threshold voltage and the current coefficient based on the compensation equation set, wherein the compensation parameter includes the actual threshold voltage and the current coefficient.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694